McCay, Judge.
According to the claim of the plea, this suit is really brought by the true owner of the note. He has used a fictitious name, but nevertheless it is his act, and the paygment of it to him, in whatever name, will be an unquestionable satisfaction of the debt. Had the plea set forth some defense, good against the true owner, and not against a stranger, or had the plea set out that the plaintiff was a tortious holder, so that the payment to him would not be good, by one having notice of the want of title, something might be said in favor of the plea. But as it stands it claims that the real owner is the movant, that he is suing his own note in another man’s name. How does, or can this hurt the defendant? A matter of costs might arise if it appeared that the nominal plaintiff was insolvent, or purely fictitious, but that could be met by a deposit of the costs.
We find no fault with the judgment refusing to dismiss the suit. The real rights of the parties will be settled by the judgment.
Judgment affirmed.